Name: Commission Regulation (EEC) No 3131/90 of 29 October 1990 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market for butter and cream
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 Official Journal of the European Communities No L 299/2930. 10 . 90 COMMISSION REGULATION (EEC) No 3131/90 of 29 October 1990 amending Regulation (EEC) No 685/69 on detailed . rules of application for intervention on the market for butter and cream THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 6 (7) thereof, Whereas Article 24 (3) of Commission Regulation (EEC) No 685/69 (3), as last amended by Regulation (EEC) No 1 490/90 (4), lays down the various components relating to the fixing of aid for private storage ; whereas the current surpluses on the market for butter and cream make it necessary to allow the storer to extend, at his request, the maximum duration of storage under contract ; Whereas the change in the buying-in price likely to produce a change in the amount of private storage aid referred to in the first paragraph of Article 29 of the above Regulation relates to the change in the intervention price for butter expressed in national currency ; whereas this measure should be explicitly extended where the application of Council Regulation (EEC) No 777/87 of 16 March 1987 modifying the intervention arrangements for butter and skimmed-milk powder (*) entails a major modi ­ fication of the maximum buying-in price fixed by tender and likely to affect the market price ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, 'The amount may not exceed an amount coresponding to a storage period of 210 days. However, at the request of the storer, the maximum storage period shall be extended to 240 days and the amount of aid shall be adjusted accordingly 2. In Article 29, the first paragraph is replaced by the following : '. If there is a modification of the buying-in price of butter, expressed in national currency, by the interven ­ tion agencies or if application of Article 1 (4) of Council Regulation (EEC) No 777/87 (*) brings about a modification greater than or equal to 2 % of the maximum buying-in price fixed by tender in accord ­ ance with Commission Regulation (EEC) No 1589/87 (**), the aid referred to in Article 24 for quanti ­ ties of butter and cream expressed in butter equivalent in respect of which the first day of the contractual storage period is prior to the date of applicaiton of the modification of the buying-in price or maximum buying-in price and which are still in storage at the time when the price is modified : (a) will be increased by an amount equal to that of any reduction in the buying-in price or maximum buying-in price ; or (b) will be reduced by an amount equal to that of any increase in the buying-in price or maximum buying-in price, unless the Commission decides otherwise in accor ­ dance with the procedure provided for in Article 30 of Regulation (EEC) No 804/68 if justified by the market situation . HAS ADOPTED THIS REGULATION : 0 OJ No L 78, 20 . 3 . 1987, p . 10 . O OJ No L 146, 6 . 6 . 1987, p. 21 .' Article 1 Regulation (EEC) No 685/69 is hereby amended as follows : 1 . The second subparagraph of Article 24 (3) of Regula ­ tion (EEC) No 685/69 is replaced by the following : Article 2 (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 378 , 27. 12. 1989, p. 1 . 3) OJ No L 90, 15. 4. 1969, p. 12. This Regulation shall enter into force on the day of itspublication in the Official Journal of the European Communities. (4) OJ No L 140, 1 . 6. 1990, p . 105. O OJ No L 78, 20 . 3 . 1987, p . 10 . No L 299/30 Official Journal of the European Communities 30. 10 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1990. For the Commission Ray MAC SHARRY Member- of the Commission